Name: Commission Regulation (EEC) No 2348/88 of 28 July 1988 reimposing the levying of customs duties applicable to third countries on certain products originating in Yugoslavia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 7. 88 Official Journal of the European Communities No L 204/23 COMMISSION REGULATION (EEC) No 2348/88 of 28 July 1988 reimposing the levying of customs duties applicable to third countries on certain products originating in Yugoslavia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia ('), and in particular Protocol 1 thereto ; into the Community, subject to the anflual ceiling of 272 tonnes, above which the customs duties applicable to third countries may be re-established ; Whereas imports into the Community of those products, originating in Yugoslavia, have reached that ceiling ; whereas the situation on the Community market requires that customs duties applicable to third countries on the products in question be reimposed, Having regard to Council Regulation (EEC) No 4186/87 of 21 December 1987 establishing ceilings and Community supervision for imports of certain products originating in Yugoslavia (1988) (2) in particular Article 1 , Whereas the abovementioned Protocol 1 and Article 1 5 of the Cooperation Agreement provide that the products listed in Article 1 are imported exempt of customs duty HAS ADOPTED THIS REGULATION : Article 1 From 1 August to 31 December 1988, the levying of customs duties applicable to third countries shall be reimposed on imports into the Community of the following products originating in Yugoslavia : Order No CN code Description 01.0130 6404 Footwear with outer soles of rubber, plastics, leather or l composition leather and uppers of textile materials , 6405 Other footwear : 6405 90  Other : 6405 90 10   With outer soles of rubber, plastics, leather or composition leather Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 July 1988 . For the Commission COCKFIELD Vice-President (') OJ No L 41 , 14. 2. 1983, p . 2. 0 OJ No L 400, 31 . 12. 1987, p . 6 .